Case 5:19-cv-00185-JPB-JPM Document 130 Filed 03/29/21 Page 1 of 1 PageID #: 1696




                                        Office of the Secretary of State
                                        Building 1 Suite 157-K
                                        1900 Kanawha Blvd E.
                                        Charleston, WV 25305

                                                             USPS CERTIFIED MAILtm




                                         I~I ~I~I I ~I ~Il I~Il I I Il I~I I~~ I I~I 1I ~I h’~I~I I I~
                                                         92148901 1251 34100002703513
                                                                                                         C)
                                                                                                              5;I’1~cv—jcg$
                                       US CONSUMER ADVOCATES
                                       4636 LEBANON PIKE
                                                                                                              j~Jieel111g
                                       HERMITAGE, TN 37076




                                                                                                         0


                                                                                                         N
                                                                                                         0




                                                                                                         0
                                                                                                         U
                                                                                                         to          FILED
                                                                                                                   ~1AR29 2021
                                                                                                              U.S. DISTRICT COURT~J~JND
                                                                                                                 WHEELING Wv 26003


                                                                             ~ 03fi1/2~
                                                                   TO S~fl~rD~
                                                           tI~BIj; TO
                                                                       TO
                                                                       TO
                                           ~
